El Juez Presidente Sr. del Tobo,
emitió la opinión del tribunal.
El Fiscal del Distrito de Humacao sometió al Gran Ju-rado una acusación imputando a Fulgencio Borque y Pablo Borque el hecho de haber dado muerte ilegal con malicia pre-meditada a Cirilo Carrillo, el 5 de enero de 1923, y el Gran Jurado, el 28 de marzo de 1923, investigada la causa, con-signó al pie del documento: “Acusación infundada.” La corte dictó el mismo día la siguiente “Sentencia. Habiendo el Gran Jurado declarado infundada la acusación en este caso, la corte ordena el archivo y sobreseimiento de la misma, así como la cancelación de las fianzas prestadas por los acu-sados para su libertad provisional, reservando al fiscal el derecho de presentar nuevamente la acusación ante otro Gran Jurado.”
El 2 de abril siguiente los acusados pidieron a la corte que dejara sin efecto su orden de 29 de marzo anterior con-cediendo permiso al fiscal para presentar una nueva acusa-ción por haber sido dicho permiso concedido sin que el fiscal alegara justa causa para ello. La corte oyó a las partes y, el 17 de abril último, estimando que el procedimiento se-*102guido era erróneo, reconsideró la “ sentencia de 28 de marzo de 1923 en cnanto por ella se reserva al fiscal el dereelio de presentar nuevamente el caso a la consideración de otro Gran Jurado, y sin perjuicio de 'que el fiscal pueda presentar de nuevo .en forma la cuestión a la corte.” Acto seguido com-pareció el fiscal alegando en una moción jurada las razones que tenía para solicitar de la corte permiso para someter la acusación a otro Gran Jurado, acompañando a su moción la declaración del testigo Blas Carrillo, y la corte, el 23 de abril, dictó la siguiente resolución:
“Consideradas la moción del fiscal y el documento que la acom-paña, cuya vista se celebró con asistencia de ambas partes el día 23 de abril de 1923, esta Corte estima, bajo las circunstancias del caso y haciendo uso de la discreción que le otorga la sección 39 de la Ley de Gran Jurado, concede al fiscal el permiso que solicita para someter este caso a la consideración del Gran Jurado que próxima-mente va a constituirse en esta corte.”
Contra esa resolución de la' corte interpusieron los acu ■ sados el presente recurso de apelación, señalando en su ale gato la comisión de cuatro errores que pueden condensarse en uno, a saber: abuso de discreción por parte de la corte al conceder el permiso para la presentación de la acusación ante otro Gran Jurado.
■ Señalado el 24 de mayo último para la vista del recurso, comparecieron las partes y el fiscal solicitó la desestimación del mismo porque la orden de 23 de abril no era apelable. Tiene razón el fiscal.
El artículo 347 del Código de Enjuiciamiento Criminal concede al acusado el derecho a apelar, 1, de una sentencia condenatoria definitiva; 2, de una providencia negando un nuevo juicio, y 3, de una providencia dictada después del fallo que afecte los derechos substanciales de la parte, y los apelantes sostienen que siendo la “sentencia” de 28 de marzo que ordenó el archivo y sobreseimiento de la acusa-ción, un fallo definitivo, la resolución de 23 de abril tenía el *103carácter de una providencia dictada después del fallo que afectaba los derechos substanciales de la parte, siendo, por tanto, apelables de acuerdo con los términos expresos de la ley, pero, a nuestro juicio, la llamada “sentencia” de 28 de marzo no es el fallo a que se refiere la ley. No obstante ha-berla denominado “sentencia,” la idea de fin definitivo que caracteriza las verdaderas sentencias, parece que no estuvo en la mente de la corte cuando consignó en ella lo que sigue: “reservando al fiscal el derecho de presentar nuevamente la acusación ante otro Gran Jurado.” La corte persistió en su reserva en su segunda resolución. La “sentencia” de 28 de marzo pudo en realidad de verdad ser final si el fiscal no hubiera gestionado y obtenido permiso para presentar la acusación ante otro Gran Jurado, pero lo gestionó y lo ob-tuvo y la condición de interlocutoria de la “sentencia” quedó entonces definitivamente fijada.
Además, la cuestión ha sido resuelta por la Corte Su-prema de California que sentó en los casos de People v. Clarke, 42 Cal. 624, y People v. Ahkim, 44 Cal. 384, la siguiente doctrina:
■ “La providencia que afecte los derechos substanciales en casos criminales de la cual se puede apelar es solamente una orden dic-tada después de la sentencia final. Una orden que somete una causa criminal ignorada por un gran jurado a otro gran jurado no es apelable sino que es una orden intermediaria o procedimiento que puede ser revisado en apelación de la sentencia final.”
Debe recordarse que el Código de Enjuiciamiento Criminal de Puerto Eic'o contiene también el artículo 363, que dice:
“Art. 363. — Al establecer el acusado el recurso de apelación contra una sentencia, el tribunal puede revisar cualquiera de los decretos o providencias intermediarias que giren sobre el mérito del asunto o que hayan podido afectar el fallo.”
Por virtud de lo expuesto debe desestimarse la apelación *104establecida quedando la cuestión de fondo para ser resuelta en el caso de que se presente una nueva acusación debida-mente endosada por el Gran Jurado y bajo ella sean conde-nados y apelen los acusados de la sentencia.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.